Citation Nr: 1630999	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  11-26 267	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Williams, Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to October 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The appellant contends that he has hepatitis C as the result of exposure to contaminated human blood that occurred in 1974 during an assault on him by locals while on shore leave in Morocco from his ship, the USS Pratt (DLG-13).  See July 2016 Appellate Brief.  The Veteran has provided an eye-witness statement from a shipmate attesting to injuries.  See September 2009 statement.

The Veteran's April 1974 report of medical history appears to indicate that he was hospitalized prior to service for a gunshot wound.  On an August 2009 hepatitis C risk factor questionnaire, the Veteran indicated that he had tattoos or body piercings.

The record reflects that the Veteran receives treatment for his hepatitis C through VA.  However, the most recent VA treatment records in his claims file are from June 2010.  Therefore, it is likely that there are outstanding VA treatment records not associated with his claims file.  Where VA has constructive and actual knowledge of the availability of pertinent records in the possession of the VA, an attempt to obtain them must be made. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, any outstanding VA treatment records dated since June 2010 should be sought and associated with the record.

Lastly, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83. 

In this case, the Veteran has been diagnosed with hepatitis C.  According to an April 2008 VA treatment report, the Veteran was diagnosed with hepatitis C between 1985 and 1990.  As stated above, he has asserted that he was exposed during a fight in service while on shore leave in Morocco in 1974 and provided a buddy statement attesting to the same.  In addition, the VA clinician noted that the Veteran has genotype 4 and that Northern Africa is primary location of genotype 4.  Therefore, there is an indication that his exposure to blood in service may be the cause of his current hepatitis C.  However, the record does not contain sufficient evidence for the Board to make a decision.  Thus, a VA examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain any relevant outstanding VA treatment records dated since June 2010 that may exist.  

2.  Then, schedule the Veteran for an examination with an appropriate clinician in order to determine whether the Veteran has hepatitis C that had its onset during active service, or is otherwise related to any incident of service.  The entire record must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of the record in any reports generated. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

The examiner must provide an opinion as to whether the Veteran's hepatitis C began during active service or is related to any incident of service.  The examiner should consider the risks previously identified including reports of exposure after fighting in Tangiers, Morocco in 1974 during service; plasma donation at about age 33; tattoos reported at age 18, 23, and 52; piercing in one ear at age 11 or 12; IVDU (intravenous drug use) in the 1990s; nasal cocaine in the early 1990s; and multiple sexual partners and STDs (sexually transmitted diseases) starting at age 15, including GC (gonorrhea) 2-3 times, and syphilis twice in 1987 and 1975.  See April 2008 VA treatment report.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




